DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on June 15, 2021.  As directed by the amendment: claims 1 and 11 have been amended.  Thus, claims 1-3, 6, 9-21, and 24-29 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 9-12, filed June 15, 2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found reference Mirizzi discussed below.
Claim Objections
Claims 1, 11, 24, 28, and 29 are objected to because of the following informalities:  
Claim 1, lines 19-20 should be amended to recite “…depending on a viscosity of a fluid in the second fluid delivery reservoir” to correct for grammar and to keep claim language consistent.
Claim 11, lines 25-26 should be amended to recite “…depending on a viscosity of a fluid in the second fluid delivery reservoir” to correct for grammar and to keep claim language consistent.
Claims 24, 28, and 29 in line 2 should be amended to recite “longitudinal fluid channels” to keep claim language consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9-21, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 11, the claims have been amended to recite “…and consisting of two balloons”.  When the phrase "consists of" appears in a clause of the For examination purposes, the claim is interpreted to mean that the catheter has no more than two balloons.  The examiner notes that this interpretation is supported by Applicant’s disclosure which consistently show two balloons.
	Further regarding claims 1 and 11, claims have been amended to recite “the perforations in the second balloon are smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon depending on viscosity of fluid in the second fluid reservoir”.  Based on the language, it is unclear if the claim intends to mean that the size of the perforations is chosen at the manufacturing/design stage based upon the viscosity of the intended fluid to be delivered or if the claim intends to mean that the size of the perforations somehow changes (after manufacture) depending on the viscosity of the fluid.  For examination purposes, the first interpretation is used. 
	Regarding claim 25, it is unclear if “a lumen” is the same as the “body lumen” recited in claim 11 or if the claim is introducing a different lumen.  For examination purposes, the lumen of claim 25 is the same as the body lumen of claim 11.
	Regarding claim 26, it is unclear if “a drug or active ingredient” is the same as the drug or active ingredient of claim 11 (5th to last line).  For examination purposes, the drug/active ingredient of claim 26 is the same as the one of claim 11.
	Claims 2, 3, 6, 9, 10, 12-21, 24, and 27-29 are also rejected by virtue of being dependent on claims 1 and 11.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 12, 14-18, 20, 21, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirizzi (US 9878134) in view of Boatman (US 20090254064) in view of Rocha-Singh (US 20140200504) and in further view of Wang (US 5254089).
	Regarding claim 1, Mirizzi discloses a drug delivery system (device 10 in fig. 1A), comprising: 
a catheter (catheter body 30 in fig. 1A) having a proximal end and a distal end (see below); 

    PNG
    media_image1.png
    266
    733
    media_image1.png
    Greyscale

and consisting of two balloons (sheets 40 and 42 in fig. 2D form two balloons as seen in fig. 1A), wherein a first balloon (inner sheet 42 in fig. 2D) is connected to a first lumen within the catheter (inflation lumen 32 in fig. 1B) and attached at the distal end of the catheter (fig. 1A shows the balloon attached to the catheter at the distal end as designated above)
and wherein a second balloon (outer sheet 40 in fig. 2D) is connected to a second lumen within the catheter (delivery lumen 34 in fig. 1B) and attached at the distal end of the catheter (fig. 1A shows the balloon attached to the catheter at the distal end as designated above), 
wherein the first balloon is located within the second balloon (fig. 2D), the second balloon comprising a proximal end and a distal end (see below), 

    PNG
    media_image2.png
    199
    579
    media_image2.png
    Greyscale

wherein the first balloon is not in fluid communication with the second balloon (7:3-6 discloses the inner sheet 42 being made from a material impermeable to saline solution or inflation fluid, indicating that fluid would be isolated from the outer sheet 40), 
wherein the second balloon is perforated (apertures 100 in figs. 6A-C; 10:14-17), 
and wherein the first balloon is longitudinally ribbed (longitudinal linear channels 92 in fig. 5A), creating longitudinal fluid channels on its outer surface within the second balloon (10:1-4 discloses the channels can be formed on the outer surface of the inflation chamber which is formed by the inner sheet 42), and 
wherein a majority of a length of the first balloon can exert a pressure against the perforations (12:9-19 discloses inflating the inner balloon with saline to occlude the lumen and contacting a lumen wall; as the perforations in fig. 6A-C are shown to be positioned along the straight part of the second balloon, a majority of a length of the first balloon shown below is capable of exerting pressure against the perforations when the first balloon is inflated to occlude a body lumen).

    PNG
    media_image3.png
    246
    686
    media_image3.png
    Greyscale

Mirizzi further discloses that the perforations can be chosen to achieve a desired distribution of the therapeutic agent (10:14-17) and that the pattern of perforations can be provided in an infinite number of possible configurations (10:26-29).  Mirizzi further teaches that the first lumen directs inflation medium to the first balloon (4:45-50) and the second lumen is defined as a “therapeutic agent delivery lumen” (3:65-4:5), indicating that the first and second lumens would necessarily be fluidically coupled to reservoirs comprising inflation medium and a therapeutic agent, respectively.
However, Mirizzi does not explicitly teach or disclose a first fluid delivery reservoir of a first volume; a second fluid delivery reservoir of a second volume; and wherein the first fluid delivery reservoir is in fluid communication with the first balloon and wherein the second fluid delivery reservoir is in fluid communication with the second balloon, and wherein the perforations in the second balloon are (1) smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon depending on viscosity of fluid in the second fluid reservoir; and (2) at a lower numerical density at the proximal end of the second balloon and increase in numerical density incrementally towards the distal end of the second balloon; wherein pressure from inflation of the first balloon forces fluid from the second fluid delivery reservoir through the perforations in the second balloon.  
Boatman teaches a substantially similar drug delivery device (fig. 1) having a first balloon (first balloon 40 in fig. 1) and a second balloon (second balloon 42 in fig. 1) positioned about the first balloon (fig. 1).  Boatman further teaches the second balloon is perforated (holes 46 in fig. 1) and teaches that the perforations in the second balloon are (1) smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon (paragraph 53 discloses that the holes increase in size moving distally); and (2) at a lower numerical density at the proximal end of the second balloon and increase in numerical density incrementally towards the distal end of the second balloon (paragraph 53 discloses the holes increase in frequency moving distally).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second balloon of Mirizzi to have the perforations in the second balloon be (1) smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon; and (2) at a lower numerical density at the proximal end of the second balloon and increase in numerical density incrementally towards the distal end of the second balloon, as taught by Boatman, since Boatman teaches that this arrangement of perforations provides the benefit of reducing resistance for fluid delivery through the perforations (paragraph 53). 
Rocha-Singh teaches a similar multi-balloon system (fig. 2B) having a first, inner balloon (inner balloon 32 in fig. 2B) and a second, outer perforated balloon (outer balloon 30 in fig. 2B) attached to a catheter (catheter shaft 23 in fig. 1)  Rocha-Singh further teaches that the system has a first fluid delivery reservoir of a first volume (paragraph 48 discloses an inflator having inflation medium) in fluid communication with the first balloon (paragraph 48 discloses the inflator delivers inflation medium through inflation lumen 43 to the inner balloon 32) and a second fluid delivery reservoir of a second volume (paragraph 52 discloses a syringe containing a therapeutic agent) in fluid communication with the second balloon (paragraph 52 discloses that the agent flows through infusion lumen 41 out through apertures 35).  Rocha-Singh further teaches that after using the first balloon to press the perforations into the lumen wall (paragraph 52 discloses driving outer balloon 30 into the lumen wall), the first balloon is partially deflated while therapeutic agent is passed through the infusion lumen (paragraph 52) and that pressure from inflation of the first balloon forces fluid from the second fluid delivery reservoir through the perforations in the second balloon (paragraph 52 discloses reinflating the first balloon to pressurize the delivery fluid).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Mirizzi to include the first and second reservoirs having volumes respectively coupled to the first and second balloons for the purpose of enabling inflation fluid and a therapeutic agent to be delivered through the system, thus rendering the system of Mirizzi operable for its intended purpose.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Mirizzi to have the pressure from inflation of the first balloon force fluid from the second fluid delivery reservoir through the perforations in the second balloon, as taught by Boatman, since Rocha-Singh teaches that this provides an effective method of adjusting the rate of infusion (paragraph 54 discloses adjusting degree of inflation of the first balloon).
Wang teaches a system (fig. 1) having a catheter (multi-luminal tubing 14 in fig. 1) and a balloon (balloon 16 in fig. 1) which is perforated (apertures 17 in fig. 1).  Wang further teaches that the size of the perforations depends on the viscosity of the fluid to be delivered (4:41-44).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the size of the perforations of modified Mirizzi to be dependent on the viscosity of the fluid in the second fluid reservoir, as taught by Wang, to achieve a desired flow rate (4:41-44 discloses the size and viscosity affects flow rate).
Regarding claim 11, Mirizzi discloses a method for treating a condition at a target location in a body lumen of a subject in need thereof (3:8-11), the method comprising: 
feeding a catheter (catheter body 30 in fig. 1A) through an entry portal and to the target location to a target location (12:2-5 discloses percutaneously inserting the catheter and navigating it to the target location);
wherein the catheter (catheter body 30 in fig. 1A) is part of a drug delivery system (device 10 in fig. 1A) that comprises:
the catheter comprising a proximal end and a distal end (see below); 

    PNG
    media_image1.png
    266
    733
    media_image1.png
    Greyscale

and consisting of two balloons (sheets 40 and 42 in fig. 2D form two balloon as seen in fig. 1A), wherein a first balloon (inner sheet 42 in fig. 2D) is connected to a first lumen within the catheter (inflation lumen 32 in fig. 1B) and attached at the distal end of the catheter (fig. 1A shows the balloon attached to the catheter at the distal end as designated above) and wherein a second balloon (outer sheet 40 in fig. 2D) is connected to a second lumen within the catheter (delivery lumen 34 in fig. 1B) and attached at the distal end of the catheter (fig. 1A shows the balloon attached to the catheter at the distal end as designated above), 
wherein the first balloon is located within the second balloon (fig. 2D), 
wherein the first balloon is not in fluid communication with the second balloon (7:3-6 discloses the inner sheet 42 being made from a material impermeable to saline solution or inflation fluid, indicating that fluid would be isolated from the outer sheet 40), 
the second balloon comprising a proximal end and a distal end (see below), 

    PNG
    media_image2.png
    199
    579
    media_image2.png
    Greyscale

wherein the second balloon is perforated (apertures 100 in figs. 6A-C; 10:14-17), 
expelling a first physiologically acceptable solution, thereby inflating the first balloon and occluding the body lumen at the target site (12:9-12 discloses inflating the inflation chamber 26 and blocking blood or other liquid from the body lumen), and exerting pressure from the first balloon to press the perforations of the second balloon into direct contact with the target site in the body lumen (12:9-12 discloses contacting the lumen wall; since apertures 100 are disclosed to be on the second, outer balloon in figs. 6A-C, the perforations would contact the vessel wall as part of the “contact the lumen wall” step); 
applying a second physiologically acceptable solution to the target site through the perforations in the second balloon (12:26-27 discloses delivery a volume of an active agent and 10:14-17 discloses that the therapeutic agent exits through the apertures), 
wherein the second physiologically acceptable solution further comprises a drug or active ingredient (15:52-59 discloses various types of therapeutic agents which include drugs and active agents), 
wherein the first balloon is longitudinally ribbed (longitudinal linear channels 92 in fig. 5A), creating longitudinal fluid channels on its outer surface within the second balloon (10:1-4 discloses the channels can be formed on the outer surface of the inflation chamber which is formed by the inner sheet 42), 
wherein a majority of a length of the first balloon can exert a pressure against the perforations (12:9-19 discloses inflating the inner balloon with saline to occlude the lumen and contacting a lumen wall; as the perforations in fig. 6A-C are shown to be positioned along the straight part of the second balloon, a majority of a length of the first balloon shown below is capable of exerting pressure against the perforations when the first balloon is inflated to occlude a body lumen).

    PNG
    media_image3.png
    246
    686
    media_image3.png
    Greyscale

Mirizzi further discloses that the perforations can be chosen to achieve a desired distribution of the therapeutic agent (10:14-17) and that the pattern of perforations can be provided in an infinite number of possible configurations (10:26-29).  Mirizzi further teaches that the first lumen directs inflation medium to the first balloon (4:45-50) and the second lumen is defined as a “therapeutic agent delivery lumen” (3:65-4:5), indicating that the first and second lumens would necessarily be fluidically coupled to reservoirs comprising inflation medium and a therapeutic agent, respectively.
However, Mirizzi does not explicitly teach or disclose establishing an entry portal into the body lumen, introducing a guide wire through the entry portal to the target location; directing the guide wire through the body lumen to the target location; feeding a catheter along the guide wire; a first fluid delivery reservoir of a first volume; a second fluid delivery reservoir of a second volume; and wherein the first fluid delivery reservoir is in fluid communication with the first balloon and wherein the second fluid delivery reservoir is in fluid communication with the second balloon, and wherein the perforations in the second balloon are (1) smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon depending on viscosity of fluid in the second fluid reservoir; and (2) at a lower numerical density at the proximal end of the second balloon and increase in numerical density incrementally towards the distal end of the second balloon, and expelling a first physiologically acceptable solution and a second physiological acceptable solution from a first fluid delivery reservoir and a second fluid delivery reservoir, respectively and wherein pressure from inflation of the first balloon forces fluid from the second fluid delivery reservoir through the perforations in the second balloon.  
Boatman teaches a substantially similar method for treating a condition at a target location in a body lumen (paragraph 2 discloses local administration of a therapeutic agent) using a substantially similar device (fig. 1) having a catheter (catheter shaft 22 in fig. 1) having a first balloon (first balloon 40 in fig. 1) and a second balloon (second balloon 42 in fig. 1) positioned about the first balloon (fig. 1). Boatman teaches that the device can be placed at the target location using the Seldinger technique (paragraph 57) which is a known method in the art of establishing an entry portal, introducing and directing a guide wire through the entry portal to the target location and feeding the catheter over the guide wire to the target location.  
Boatman further teaches the second balloon is perforated (holes 46 in fig. 1) and teaches that the perforations in the second balloon are (1) smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon (paragraph 53 discloses that the holes increase in size moving distally); and (2) at a lower numerical density at the proximal end of the second balloon and increase in numerical density incrementally towards the distal end of the second balloon (paragraph 53 discloses the holes increase in frequency moving distally).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the method of Mirizzi to include the method steps of introducing a guide wire through the entry portal to the target location; directing the guide wire through the body lumen to the target location; feeding a catheter along the guide wire, as taught by Boatman, since Mirizzi discloses that the device is configured for over-the-wire delivery (4:56-61) and Boatman teaches this method is a conventional medical procedure (paragraph 57).  Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second balloon of Mirizzi to have the perforations in the second balloon be (1) smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon; and (2) at a lower numerical density at the proximal end of the second balloon and increase in numerical density incrementally towards the distal end of the second balloon, as taught by Boatman, since Boatman teaches that this arrangement of perforations provides the benefit of reducing resistance for fluid delivery through the perforations (paragraph 53). 
Rocha-Singh teaches a similar multi-balloon system (fig. 2B) having a first, inner balloon (inner balloon 32 in fig. 2B) and a second, outer perforated balloon (outer balloon 30 in fig. 2B) attached to a catheter (catheter shaft 23 in fig. 1)  Rocha-Singh further teaches that the system has a first fluid delivery reservoir of a first volume (paragraph 48 discloses an inflator having inflation medium) in fluid communication with the first balloon (paragraph 48 discloses the inflator delivers inflation medium through inflation lumen 43 to the inner balloon 32) and a second fluid delivery reservoir of a second volume (paragraph 52 discloses a syringe containing a therapeutic agent) in fluid communication with the second balloon (paragraph 52 discloses that the agent flows through infusion lumen 41 out through apertures 35) and the associated method step of expelling a first physiologically acceptable solution from the first fluid delivery reservoir (paragraph 48 discloses delivering inflation medium) and expelling a second physiologically acceptable solution from the second fluid delivery reservoir (paragraph 52 discloses injecting a therapeutic agent).  Rocha-Singh further teaches that after using the first balloon to press the perforations into the lumen wall (paragraph 52), the first balloon is partially deflated while therapeutic agent is passed through the infusion lumen (paragraph 52) and that pressure from inflation of the first balloon forces fluid from the second fluid delivery reservoir through the perforations in the second balloon (paragraph 52).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Mirizzi to include the first and second reservoirs having volumes respectively coupled to the first and second balloons for the purpose of enabling inflation fluid and a therapeutic agent to be delivered through the system and the method steps of expelling first and second physiologically acceptable solutions from the first and second fluid delivery reservoirs, respectively, thus rendering the method of Mirizzi operable for its intended purpose.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Mirizzi to enable the pressure from inflation of the first balloon force fluid from the second fluid delivery reservoir through the perforations in the second balloon, as taught by Rocha-Singh, since Rocha-Singh teaches that this provides an effective method of adjusting the rate of infusion (paragraph 54).
Wang teaches a system (fig. 1) having a catheter (multi-luminal tubing 14 in fig. 1) and a balloon (balloon 16 in fig. 1) which is perforated (apertures 17 in fig. 1).  Wang further teaches that the size of the perforations depends on the viscosity of the fluid to be delivered (4:41-44).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the size of the perforations of modified Mirizzi to be dependent on the viscosity of the fluid in the second fluid reservoir, as taught by Wang, to achieve a desired flow rate (4:41-44 discloses the size and viscosity affects flow rate).
Regarding claim 12, in the modified method of Mirizzi, Mirizzi discloses the body lumen is a blood vessel (3:8-11).
Regarding claim 14, in the modified method of Mirizzi, Mirizzi discloses the body lumen is selected from the group consisting of the small intestine, large intestine, esophagus, bile duct, pancreatic duct, urethra, ureter, bronchus, bronchiole, and sinus (13:30-35 discloses the intestine and esophagus).
Regarding claim 15, in the modified method of Mirizzi, Mirizzi discloses the condition is a varicose vein or spider vein (13:36-39).
Regarding claim 16, in the modified method of Mirizzi, Mirizzi discloses the condition is a cancer (15:33-46 discloses “other cancers”).
Regarding claim 17, in the modified method of Mirizzi, Mirizzi discloses the drug or active ingredient comprises a sclerosing agent (16:16-21).
Regarding claim 18, in the modified method of Mirizzi, Mirizzi discloses the sclerosing agent comprises sodium tetradecyl sulfate or polidocanol (16:16-21 discloses both agents).
Regarding claim 20, in the modified method of Mirizzi, Mirizzi discloses the drug or active ingredient comprises a chemotherapeutic agent (17:66-18:1).
Regarding claim 21, modified Mirizzi discloses a kit for a drug delivery system, the kit comprising: the drug delivery system of Claim 1 (see discussion above).  Mirizzi further discloses a guide wire (4:54-56).
Regarding claim 28, in the modified system of Mirizzi, Mirizzi discloses the longitudinal channels are linear along the first balloon (10:1-4; fig. 5A).
Regarding claim 29, in the modified system of Mirizzi, Mirizzi discloses the longitudinal channels are undulating along the first balloon (channels 98 in fig. 5D are shown to be in undulating, or wavy, form).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirizzi in view of Boatman in view of Rocha-Singh and in further view of Wang, as applied to claim 1 above, and further in view of Slater (US 20050107738).
Regarding claim 2, modified Mirizzi teaches all of the claimed limitations set forth in claim 1, as discussed above.  Rocha-Singh further discloses that the first and second reservoirs are an inflator (paragraph 48) and a syringe (paragraph 52).  However, modified Mirizzi does not explicitly teach or disclose the inflator to be a syringe.  
Slater teaches a drug delivery device (fig. 1) having a first reservoir embodied as a syringe (syringe 21 in fig. 1) for injecting inflation fluid to inflate a balloon (paragraph 124) and a second reservoir embodied as a syringe (syringe 41 in fig. 1) for injecting a sclerosing agent (paragraph 124).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the inflator to be a syringe since Slater teaches that a syringe is a type of inflator operable to inflate a balloon and can be easily operated by a user (paragraph 253).
Regarding claim 3, modified Mirizzi teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the first volume of the first fluid delivery reservoir and the second volume of the second fluid delivery reservoir are different.
However, Mirizzi does disclose that the volume of the first balloon is less than the volume of the second balloon (fig. 1A shows the first balloon positioned within the second balloon indicating it must have a smaller volume). Slater teaches a drug delivery system (fig. 2) comprising a first fluid delivery reservoir (21 in fig. 2) for inflating a balloon (paragraph 124) and a second fluid delivery reservoir (41 in fig. 2) for delivering a therapeutic agent to a body target (paragraph 124) and wherein the first volume of the first fluid delivery reservoir and the second volume of the second fluid delivery reservoir are different (paragraph 124 discloses that the reservoir which delivers a therapeutic agent has a greater volume). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second fluid delivery reservoir to be greater than the first fluid delivery reservoir since Mirizzi discloses that the first balloon is smaller than the second balloon and the larger, second reservoir would ensure enough therapeutic agent is delivered through the second balloon of modified Mirizzi.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirizzi in view of Boatman in view of Rocha-Singh and in further view of Wang, as applied to claim 1 above, and further in view of Constantz (US 20030187411).
Regarding claim 6, modified Mirizzi teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the catheter comprises a strain-relief section at the proximal end.
However, strain-relief sections are well known in the art.  For example, Constantz teaches a catheter (tube 16 in fig. 1A) which comprises a strain relief section at its proximal end (strain relief 18a in fig. 1A) for the purpose of protecting the catheter from damage and strengthening the connection between the catheter and a connected hub (paragraph 32).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the proximal end of the catheter to have a strain relief section, as taught by Constantz, for the purpose of protecting the catheter and strengthening the connection between the catheter and a hub to fluidically connect the catheter to reservoirs (paragraph 32).
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirizzi in view of Boatman in view of Rocha-Singh and in further view of Wang, as applied to claims 1 and 11 above, and further in view of Steffen (US 20170050002).
Regarding claim 9, modified Mirizzi teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the drug delivery system further comprises a housing that holds the first fluid delivery reservoir and the second fluid delivery reservoir.
Steffen teaches a similar drug delivery system (fig. 1) having a first balloon (inner balloon 75 in fig. 16; paragraph 51) which is coupled to an inflator embodied as a syringe (101 in fig. 10a) and a second balloon (outer balloon 70 in fig. 16) coupled to a syringe (other syringe 101 in fig. 10a).  Steffen further teaches that the syringes are held in a housing (holster 40 in figs. 1 and 5) which can be marked to aid in orientation of the syringes (paragraph 41).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Mirizzi to include the housing which houses the first and second reservoirs, as taught by Steffen, for the purpose of assisting in orientation of the device, as taught by Steffen (paragraph 41).
Regarding claim 13, modified Mirizzi teaches all of the claimed limitations set forth in claim 11, as discussed above. Mirizzi further discloses that the device is intended to be used in a body lumen, body cavity or body structure with an interior wall (13:11-15) and is not particularly limited to a specific part or location. However, modified Mirizzi does not explicitly teach the lumen being a lymphatic vessel.
Steffen teaches a similar method of using a drug delivery system (fig. 1) to perform sclerotherapy (paragraph 2) and further teaches that the system can be placed in a lymphatic vessel (paragraph 2 discloses that the dual balloon catheter is used to inject a sclerosing solution into the vascular system and can be used in the lymphatic system, indicating that the system would be placed in a lymphatic vessel). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Mirizzi to have the body lumen be a lymphatic vessel since Steffen teaches that the device can be used to treat malformations which occur in the lymphatic system (paragraph 2).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirizzi in view of Boatman in view of Rocha-Singh and in further view of Wang, as applied to claim 1 above, and further in view of Eaton (US 20120143054).
Regarding claim 10, modified Mirizzi teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the second balloon is coated with, or comprises an embedded, drug or active ingredient.
Eaton teaches a similar drug delivery device (figs. 1 and 3A) in which the second balloon (42 in fig. 4A) is coated with a drug or active agent (bioactive 260 in fig. 4A; paragraph 73).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second balloon of modified Mirizzi to be coated with an active ingredient, as taught by Eaton. This modification would enable one drug to be administered to a treatment site while another drug is delivered through the apertures of the balloon (paragraph 99).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirizzi in view of Boatman in view of Rocha-Singh and in further view of Wang, as applied to claim 1 above, and further in view of Hobbs (US 20160192944).
Regarding claim 19, modified Mirizzi teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the sclerosing agent is applied to the target location as a foam.
Hobbs teaches a method and device for sclerotherapy using a sclerosing agent (paragraph 2).  Hobbs further teaches that a foam sclerosing agent is more efficacious than a liquid agent as the foam has an increased concentration of the sclerosing agent and more effectively adheres to the vessel wall due to the increased surface tension of the microbubbles (paragraph 14).  While Mirizzi discloses that foam can cause some danger to the patient (13:49-61), Hobbs teaches that these risks can be mitigated by directing the foam through the outlets at a right angle (paragraph 64).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Mirizzi to have the sclerosing agent be applied at the target location as a foam at a substantially right angle, as taught by Hobbs, since Hobbs teaches that a sclerosing agent in the form of a foam is more efficacious (paragraph 14).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirizzi in view of Boatman in view of Rocha-Singh and in further view of Wang, as applied to claim 1 above, and further in view of Kelly (US 20150283360).
Regarding claim 24, modified Mirizzi teaches all of the claimed limitations set forth in claim 1, as discussed above.  Mirizzi further teaches that the channels (92 in fig. 5A) are texture on the outer surface of the first balloon and that the texture can comprise a nearly infinite range of random or patterned arrangements (9:65-67).  However, modified Mirizzi does not explicitly teach or disclose the longitudinal channels spiral around the first balloon.
Kelly teaches a balloon catheter (fig. 1A) having a balloon (drug delivery balloon 106 in fig. 1 A) comprising a plurality of longitudinal channels on the exterior surface of the balloon (grooves 140 in fig. 1 A). Kelly further discloses that the longitudinal channels can spiral around the first balloon or can be substantially straight (paragraph 24). It appears that the device of modified Mirizzi would operate equally well with the claimed spiral channels since Kelly teaches that this configuration is suitable for transmitting a drug from the first end of the balloon to the second end (paragraph 24) and Mirizzi discloses that the channels serve to draw a fluid (9:61-65). Further, applicant has not disclosed that the claimed longitudinal spiral channels solve any stated problem or is for any particular purpose (specification paragraph 78).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the channels of Mirizzi to spiral around the first balloon, as taught by Kelly, since the device of modified Mirizzi would operate equally as well since Mirizzi discloses other patterns of the channels and both Mirizzi and Kelly use the channels to conduct a fluid and Kelly teaches that spiral channels are an obvious alternative to linear channels (paragraph 24).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirizzi in view of Boatman in view of Rocha-Singh and in further view of Wang, as applied to claim 1 above, and further in view of Gat (US 20100204639).
Regarding claim 25, modified Mirizzi teaches all of the claimed limitations set forth in claim 11, as discussed above, but does not teach or disclose the drug or active ingredient comprises beads for blocking a lumen.
Gat teaches a method of administering a sclerosant to a vein (paragraph 41) and teaches that a sclerosant can be applied to a vein to block the vein (paragraph 67) and teaches a finite number of identified, predictable potential types of sclerosants for forming an occlusion (paragraph 142) which include beads for blocking a lumen (paragraph 142 discloses acrylic microspheres).  As Mirizzi is also directed to a method of delivering an amount of sclerosant effective to occlude the target vessel (13:39-41), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to try each of these known sclerosants taught by Gat.  The results would have been predictable and one of ordinary skill in the art would have pursued the known potential solutions taught by Gat with a reasonable expectation of success.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirizzi in view of Boatman in view of Rocha-Singh and in further view of Wang, as applied to claim 11, 17, and 18 above, and further in view of Brandeis (US 20160242790).
Regarding claim 26, modified Mirizzi teaches all of the claimed limitations set forth in claim 11, as discussed above, but does not teach or disclose a drug or active ingredient is further embedded in the second balloon.
Brandeis teaches a method of using an expandable member (mesh 504 in fig. 5) to treat the body by delivering a sclerosant to the body lumen wall (paragraph 16) which comprises embedding a sclerosant in the expandable member which contacts the vessel wall (paragraph 155 discloses impregnating the drug into the mesh 504 and paragraph 154 discloses the drug is a sclerosant) discloses that this drug delivery method can be used in conjunction with other drug delivery methods (paragraph 155 discloses the method as an addition).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Mirizzi to include the sclerosant embedded in the second balloon, as taught by Brandeis since Brandeis teaches that this method can be used in combination with other drug delivery methods (paragraphs 155-156) and would ensure that the sclerosant is delivered to the intended location within the body by directly contacting the affected area.
Regarding claim 27, modified Mirizzi teaches all of the claimed limitations set forth in claims 11 and 18, as discussed above, but does not teach or disclose sodium tetradecyl sulphate is further embedded in the second balloon.
Brandeis teaches a method of using an expandable member (mesh 504 in fig. 5) to treat the body by delivering a sclerosant to the body lumen wall (paragraph 16) which comprises embedding a sclerosant in the expandable member which contacts the vessel wall (paragraph 155 discloses impregnating the drug into the mesh 504 and paragraph 154 discloses the drug is a sclerosant) discloses that this drug delivery method can be used in conjunction with other drug delivery methods (paragraph 155 discloses the method as an addition).  Brandeis further teaches that sodium tetradecylsulphate is an example of a sclerosant (paragraph 100). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Mirizzi to include sodium tetradecylsulphate embedded in the second balloon, as taught by Brandeis, since Brandeis teaches that this method can be used in combination with other drug delivery methods (paragraphs 155-156) and would ensure that the sclerosant is delivered to the intended location within the body by directly contacting the affected area.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 16/113251 in view of Boatman, Wang, Mirizzi, and the teachings below (see table). 
Regarding claim 1, claim 1 of reference application ‘251 discloses a drug delivery system, comprising: 
a first fluid delivery reservoir of a first volume (lines 1-2); 
a second fluid delivery reservoir of a second volume (line 2); 
a catheter having a proximal end and a distal end (line 7); 
wherein a first balloon is connected to a first lumen within the catheter (lines 10-11) 
and wherein a second balloon is connected to a second lumen within the catheter (lines 11-12), 
and wherein the first fluid delivery reservoir is in fluid communication with the first balloon (lines 4-5, 8, and 10-11) 
and wherein the second fluid delivery reservoir is in fluid communication with the second balloon (lines 5-6, 9, and 11-12), 
wherein the first balloon is located within the second balloon (lines 13-14), the second balloon comprising a proximal end and a distal end (line 13), 
wherein the first balloon is not in fluid communication with the second balloon (lines 14-15), wherein the second balloon is perforated (line 15), and 
wherein pressure from inflation of the first balloon forces fluid from the second fluid delivery reservoir through the perforations in the second balloon (lines 18-19) 
wherein a majority of a length of the first balloon can exert a pressure against the perforations (lines 20-21).
Regarding claim 11, claim 11 of the ‘251 application discloses a method for treating a condition at a target location in a body lumen of a subject in need thereof, the method comprising: 
establishing an entry portal into the body lumen, introducing a guide wire through the entry portal to the target location (lines 3-4); 
directing the guide wire through the body lumen to the target location (line 5); 
feeding a catheter along the guide wire, through the entry portal and to the target location (lines 6-7); 
wherein the catheter is part of a drug delivery system (lines 7-8) that comprises: 
a first fluid delivery reservoir of a first volume (lines 8-9); 
a second fluid delivery reservoir of a second volume (line 9); and the catheter, 
wherein the catheter comprises a proximal end and a distal end (line 7); 
wherein a first balloon is connected to a first lumen within the catheter (lines 16-18) and 
wherein a second balloon is connected to a second lumen within the catheter (lines 16-18), 
wherein the first fluid delivery reservoir is in fluid communication with the first balloon (lines 11-12, 14-15, and 16-17)and the second fluid delivery reservoir is in fluid communication with the second balloon (lines 12-13, 15-16, and 17-18); 
wherein the first balloon is located within the second balloon (lines 18-19), 
wherein the first balloon is not in fluid communication with the second balloon, the second balloon comprising a proximal end and a distal end (lines 19-20), 
wherein the second balloon is perforated (line 20); 
expelling a first physiologically acceptable solution from the first fluid delivery reservoir, thereby inflating the first balloon and occluding the body lumen at the target site (lines 22-23), and 
exerting pressure from the first balloon to press the perforations of the second balloon into direct contact with the target site in the body lumen (lines 23-25); 
and expelling a second physiologically acceptable solution from the second fluid delivery reservoir (lines 26-27), 
wherein pressure from the first balloon forces the second physiologically acceptable solution through the perforations in the second balloon, thereby applying the second physiologically acceptable solution to the target site through the perforations in the second balloon (lines 27-29), 
wherein the second physiologically acceptable solution further comprises a drug or active ingredient (lines 30-31), 
wherein a majority of a length of the first balloon can exert a pressure against the perforations (lines 32-33).
However, differences between claims 1 and 11 of the instant application and claims 1 and 11, respectively, of the ‘251 application is that the ‘251 application does not disclose the system consists of two balloons which are attached to the distal end of the catheter and the perforations in the second balloon are (1) smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon depending on viscosity of fluid in the second fluid reservoir; and (2) at a lower numerical density at the proximal end of the second balloon and increase in numerical density incrementally towards the distal end of the second balloon, and wherein the first balloon is longitudinally ribbed, creating longitudinal fluid channels on its outer surface within the second balloon. 
The examiner notes that “consists of two balloons” is interpreted to mean the system has no more than two balloons.  The claims of the ‘251 application disclose no more than two balloons and never claim a third balloon.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claims of the ‘251 application to consist of two balloons since the claims are only drawn to no more than two balloons.
Boatman teaches a substantially similar drug delivery device (fig. 1) having a first balloon (first balloon 40 in fig. 1) attached to the distal end of the catheter (fig. 1) and a second balloon (second balloon 42 in fig. 1) positioned about the first balloon (fig. 1) and attached to the distal end of the catheter (fig. 1).  Boatman further teaches the second balloon is perforated (holes 46 in fig. 1) and teaches that the perforations in the second balloon are (1) smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon (paragraph 53 discloses that the holes increase in size moving distally); and (2) at a lower numerical density at the proximal end of the second balloon and increase in numerical density incrementally towards the distal end of the second balloon (paragraph 53 discloses the holes increase in frequency moving distally).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the balloons to be attached to the distal end of the catheter for the purpose of coupling the balloons to the catheter shaft to render the system/device operable. Additionally, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second balloon of the claims of the ‘251 application to have the perforations in the second balloon are (1) smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon; and (2) at a lower numerical density at the proximal end of the second balloon and increase in numerical density incrementally towards the distal end of the second balloon, as taught by Boatman, since Boatman teaches that this arrangement of perforations provides the benefit of reducing resistance for fluid delivery through the perforations (paragraph 53). 
Wang teaches a system (fig. 1) having a catheter (multi-luminal tubing 14 in fig. 1) and a balloon (balloon 16 in fig. 1) which is perforated (apertures 17 in fig. 1).  Wang further teaches that the size of the perforations depends on the viscosity of the fluid to be delivered (4:41-44).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the size of the perforations of the ‘251 application to be dependent on the viscosity of the fluid in the second fluid reservoir, as taught by Wang, to achieve a desired flow rate (4:41-44 discloses the size and viscosity affects flow rate).
Mirizzi teaches a similar drug delivery system (fig. 1) having a first balloon and a second balloon (fig. 1) in which the outer surface of the first balloon is longitudinally ribbed (channels 92 in fig. 5A) creating longitudinal fluid channels on its outer surface (10:1-4).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claims of the reference application to have the first balloon be longitudinally ribbed, as taught by Mirizzi, since Mirizzi teaches these arrangement improves therapeutic agent delivery (9:36-41).

16228247
16113251
1
See discussion above
2
2
3
3
6
6
9
9
10
10
11
See discussion above
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
23
24
Kelly teaches the claim matter as discussed above.  It would have been obvious to have modified the reference application for the same reasons given.
25
Gat teaches the claim matter as discussed above.  It would have been obvious to have modified the reference application for the same reasons given.
26
Brandeis teaches the claim matter as discussed above.  It would have been obvious to have modified the reference application for the same reasons given.
27
Brandeis teaches the claim matter as discussed above.  It would have been obvious to have modified the reference application for the same reasons given.
28
Mirizzi discloses this limitation as discussed above.  It would have been obvious to have modified the reference claim since Mirizzi teaches this orientation is useful in conducting fluid from the proximal end to the distal end (9:61-10:13).
29
Mirizzi discloses this limitation as discussed above.  It would have been obvious to have modified the reference claim since Mirizzi teaches this orientation is useful in conducting fluid from the proximal end to the distal end (9:61-10:13).


This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783